Citation Nr: 0936653	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-21 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for prostate cancer as a 
result of exposure to chemical agents in service, to include 
Agent Orange and Trichloroethylene (TCE).  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to June 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2007 and November 2008 rating decisions 
of the Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In September 2008, the Veteran testified at a personal 
hearing before a Decision Review Officer (DRO).  A copy of 
the transcript is of record.  

In July 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2008).  

In an August 2009 statement, the Veteran's representative 
states that the Veteran would like to be scheduled for a DRO 
hearing regarding his current claim on appeal.  As mentioned 
above, the Veteran previously presented testimony on the 
stated issue at a September 2008 DRO hearing and a July 2009 
Board hearing.  Since the Veteran's representative did not 
present a basis for a new hearing, the Veteran's motion 
seeking to schedule an additional DRO hearing was denied by 
the undersigned on September 17, 2009.  See the September 
2009 Board letter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for prostate 
cancer as a result of exposure to chemical agents in service, 
to include Agent Orange and Trichloroethylene (TCE).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand is required in order to fulfill 
VA's statutory duty to assist the Veteran to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

At the July 2009 hearing, the Veteran stated that his 
prostate cancer is attributable to chemical exposure during 
his military service.  He explained that from 1956 to 1977, 
he was exposed to TCE on a constant, continuous basis because 
it was used to clean military weapons during his military 
career.  The Veteran contends that service connection is 
warranted for his prostate cancer.  

In June 2008, the Veteran was afforded a VA examination for 
his service connection claim.  In the VA examination request, 
the RO asked the VA examiner to provide an opinion as to 
whether it is at least as likely as not, the Veteran's 
prostate cancer was caused by occupational exposure to TCE.  
The VA examiner reviewed the claims file, noting in his 
report the in-service treatment for prostatitis followed by 
adenocarcinoma identified in 1997.  After diagnostic and 
clinical testing, the VA examiner diagnosed the Veteran with 
cancer of the prostate post radical prostatectomy with 
residual of stress incontinence.  He opined that as to the 
Veteran's prostate cancer being caused by TCE, the issue 
cannot be resolved "without resort to mere speculation."  
He stated that there is conflict in the literature as seen in 
medical articles along with one "VARO already stating that 
prostate c[a]ncer does not occur due to TCE exposure."

The examiner's opinion is in essence a conclusory statement 
noting that an opinion cannot be reached without resort to 
mere speculation.  An opinion such as this is inconclusive as 
to the origin of a disorder cannot be employed as suggestive 
of a linkage between the disorder and the veteran's military 
service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar 
v. Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions like this 
amount to "nonevidence," neither for nor against the claim, 
because service connection may not be based on speculation or 
remote possibility. See generally Bloom v. West, 12 Vet. App. 
185 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).  Although in the June 2008 VA 
examination report, the examiner reviewed various 
contradictory literature and generally discussed the 
Veteran's service treatment records, when providing the 
rationale for his opinion he did not reference specific data 
in support of his conclusion, provide a reasoned medical 
explanation, or discuss the specific facts of this Veteran's 
case.  Thus, the Board finds such opinion to be inadequate, 
and additional development is needed. 

Accordingly, the case is REMANDED for the following action:  

1.  Transfer the Veteran's claims file to 
the June 2008 VA examiner and ask him to 
provide an addendum opinion discussing 
the reasons and bases for his opinion.  
The examiner's discussion should include 
specific data in support of his 
conclusion, a reasoned medical 
explanation, and a discussion of the 
facts of this Veteran's case (i.e., the 
Veteran's service treatment records and 
pertinent post service treatment 
reports).

2.  If and only if, the June 2008 VA 
examiner is not available, schedule the 
Veteran for another VA examination with 
an appropriate VA examiner (urologist 
and/or oncologist) to determine whether 
there is a causal nexus between his 
active military service and his prostate 
cancer.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect 
that such review has been accomplished.  
Any appropriate diagnostic testing deemed 
necessary, to include laboratory testing, 
should be completed.  The VA examiner is 
requested to provide an opinion as to 
whether the Veteran's prostate cancer is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to any possible 
exposure to trichloroethylene (TCE) 
during his active military service.  

As noted above, a rationale for any 
opinion reached must be provided.  If the 
VA examiner concludes that an opinion 
cannot be offered without engaging in 
speculation then she/he should indicate 
this and discuss why an opinion cannot be 
rendered.  See also action paragraph 1.

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
prostate cancer as a result of exposure 
to chemical agents in service, to include 
Agent Orange and Trichloroethylene (TCE).  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and afforded the 
appropriate opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




